

	

		II

		109th CONGRESS

		1st Session

		S. 1334

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 29, 2005

			Mr. Bunning (for

			 himself, Mr. Stevens, and

			 Mr. Rockefeller) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To provide for integrity and accountability

		  in professional sports.

	

	

		1.Short titleThis Act may be cited as the

			 Professional Sports Integrity and

			 Accountability Act.

		2.Effective

			 dateThis Act shall take

			 effect 1 year after the date of enactment of this Act.

		3.DefinitionsIn this Act:

			(1)CommissionThe term Commission means the

			 Federal Trade Commission.

			(2)Off-seasonThe term off-season for each

			 professional athlete means the period of time outside the professional sports

			 season.

			(3)Professional

			 athleteThe term

			 professional athlete means an individual who competes in a

			 professional sports league.

			(4)Professional

			 sports eventThe term

			 professional sports event means any game, match, or competition

			 conducted in the United States between any teams, clubs, or organizations of a

			 professional sports league.

			(5)Professional

			 sports leagueThe term

			 professional sports league means Major League Baseball, Minor

			 League Baseball, the National Football League, the Arena Football League, the

			 National Basketball Association, the Women’s National Basketball Association,

			 the National Hockey League, Major League Soccer, and any successor organization

			 to those organizations.

			(6)Professional

			 sports seasonThe term

			 professional sports season for each professional athlete means the

			 period of time beginning on the date on which the athlete is eligible, invited,

			 allowed, or required to report for practice or preparation to compete in a

			 professional sports league and ending on the later of the date of the league’s

			 last regularly scheduled professional sports event or the date of the last

			 professional sports event of the post-season in which the athlete is eligible,

			 invited, allowed, or required to participate.

			(7)ProtocolThe term Protocol means the

			 United States Anti-Doping Agency Protocol for Olympic Movement Testing and any

			 successor to that protocol.

			4.Conduct

			 prohibitedIt is unlawful for

			 a professional sports league to organize, sponsor, endorse, promote, produce,

			 or recognize a professional sports event without adopting and enforcing a

			 testing policy that meets the requirements of section 5.

		5.Minimum drug policy in

			 professional sports

			(a)Testing policy

			 requiredEach professional

			 sports league shall adopt and enforce policies and procedures to—

				(1)proscribe the use of prohibited substances

			 and methods by each professional athlete competing in the league;

				(2)test for the use of prohibited substances

			 and methods by each professional athlete competing in the league; and

				(3)proscribe any person associated with the

			 league from complicity in a violation by a professional athlete competing in

			 the league.

				(b)Prohibited

			 substances and methodsAt a

			 minimum, the prohibited substances and methods are as follows:

				(1)Professional

			 sports seasonDuring the

			 professional sports season, all substances and methods in such amounts as

			 prohibited in-competition by the Protocol, excluding substances or methods

			 prohibited in a particular sport as defined by the Protocol.

				(2)Off-seasonDuring the off-season, all substances and

			 methods in such amounts as prohibited out-of-competition by the Protocol,

			 excluding substances or methods prohibited in a particular sport as defined by

			 the Protocol.

				(3)Additional

			 substances and methodsAny

			 other substances or methods or amounts of substances or methods determined by

			 the Commission to be performance-enhancing substances or methods for which

			 testing is reasonable and practicable.

				(c)Violations

				(1)Professional

			 athleteThe following

			 constitute violations of the testing policy under this section for a

			 professional athlete:

					(A)The presence of a prohibited substance or

			 its metabolites or markers in the bodily specimen of a professional athlete, or

			 evidence of the use of a prohibited method.

					(B)Refusing, or failing without compelling

			 justification, to submit to a test. The absence of an athlete from the United

			 States shall not alone be a compelling justification under this

			 subparagraph.

					(2)Any

			 personThe following

			 constitute violations of the testing policy under this section for any person

			 associated with a professional sports league:

					(A)The administration or attempted

			 administration of a prohibited substance or method to any professional

			 athlete.

					(B)Assisting, encouraging, aiding, abetting,

			 covering up, or any other type of complicity involving a violation by a

			 professional athlete.

					(d)conduct of

			 tests

				(1)Frequency,

			 randomness, and advance notice

					(A)In

			 generalEach professional

			 athlete shall be tested for the use of prohibited substances and methods no

			 less than 3 times in each calendar year that the athlete competes in a

			 professional sports league.

					(B)RandomTests conducted under this subsection shall

			 be conducted at random intervals throughout the entire calendar year with no

			 advance notice to the professional athlete.

					(2)Administration

			 and analysis

					(A)In

			 generalTests under this

			 subsection shall be conducted by an independent entity not subject to the

			 control of any professional sports league.

					(B)Methods,

			 policies, and proceduresThe

			 independent entity shall determine the methods, policies, and procedures of

			 collection, transportation, and analysis of bodily specimens of professional

			 athletes necessary to conduct tests for prohibited substances and methods and

			 shall conduct such collection, transportation, and analysis.

					(C)AnalysisAnalysis of specimens shall be conducted in

			 a laboratory that meets the requirements for approval by the United States

			 Anti-Doping Agency and is located within the United States.

					(3)Substances

					(A)In

			 generalEach professional

			 athlete shall be tested for all prohibited substances and methods at the time

			 of the administration of each test.

					(B)Limited

			 exemption for medical or therapeutic useA professional sports league may provide an

			 individual professional athlete with an exemption for a particular prohibited

			 substance or method if such substance or method—

						(i)has a legitimate and documented medical or

			 therapeutic use;

						(ii)is for a documented medical condition of

			 such athlete; and

						(iii)is properly prescribed by a doctor of

			 medicine licensed in the United States.

						(e)Penalties

				(1)ViolationSubject to paragraph (3), a violation shall

			 result in the following penalties:

					(A)First

			 violationA person who

			 commits a violation shall be immediately suspended from participation in any

			 professional sports league without pay for a minimum of 2 years.

					(B)Second

			 violationA person who

			 commits a violation, having once previously committed a violation, shall be

			 immediately permanently suspended without pay from participation in any

			 professional sports league.

					(2)Disclosure

					(A)After

			 noticeNot later than 10 days

			 after receiving notice of a violation under this section, a professional sports

			 league shall publicly disclose the name of the violator, the penalty imposed,

			 and a description of the violation, including any prohibited substance or

			 method involved.

					(B)Adjudication

			 proceedingsThe league shall

			 publicly disclose the results of any adjudication proceedings required by

			 paragraph (3) within 10 days of notice of the termination of the

			 proceedings.

					(3)Adjudication

					(A)In

			 generalA professional sports

			 league shall—

						(i)provide a violator with prompt notice and a

			 prompt hearing and right to appeal; and

						(ii)permit that violator to have counsel or

			 other representative for the proceedings.

						(B)Violator

			 suspendedA violator subject

			 to this paragraph shall be suspended without pay from participation in any

			 professional sports league during the proceedings.

					(f)Records

				(1)In

			 generalEach professional

			 sports league shall maintain all documentation and records pertaining to the

			 policies and procedures required by this section and make such documentation

			 and records available to the Commission upon request.

				(2)PrivacyWith regards to any information provided to

			 the Commission under this subsection, nothing in this Act shall be construed to

			 require disclosure to the public of health information of an individual athlete

			 that would not be subject to disclosure under other applicable Federal

			 laws.

				6.Enforcement

			(a)Unfair or

			 deceptive acts or practicesExcept as provided in subsection (b), this

			 Act shall be enforced by the Commission as if a violation of this Act or of any

			 regulation promulgated by the Commission under this Act were a violation of

			 section 18 of the Federal Trade Commission Act regarding unfair or deceptive

			 acts or practices.

			(b)Enhanced civil

			 penaltiesIn addition to the

			 penalties provided in subsection (a), the Commission may seek a civil penalty

			 not to exceed $1,000,000 for each day a professional sports league is in

			 violation of this Act.

			(c)Promulgation of

			 regulationsThe Commission

			 may promulgate such regulations as necessary to enforce this Act as if the

			 relevant provisions of the Federal Trade Commission Act were incorporated in

			 this Act.

			(d)DelegationThe Commission may delegate the

			 administration of this Act or any part of this Act to any appropriate agency of

			 the United States Government.

			7.Rules of

			 construction

			(a)United States

			 Anti-Doping agencyNothing in

			 this Act shall be construed to deem the United States Anti-Doping Agency an

			 agent of or an actor on behalf of the United States Government or impose any

			 requirements or place any limitations on the United States Anti-Doping

			 Agency.

			(b)More stringent

			 policiesNothing in this Act

			 shall be construed to prohibit a professional sports league from adopting and

			 enforcing policies and procedures more stringent than the requirements of this

			 Act.

			8.Sense of congress on

			 coordination with the United States anti-doping agencyIt is the sense of Congress that—

			(1)the United States Anti-Doping Agency is the

			 Nation’s leading expert on testing for and research on performance-enhancing

			 substances and methods; and

			(2)professional sports leagues should consult

			 with and follow the recommendations and standards of the Agency in developing

			 their testing policies and procedures.

			9.Sense of congress on

			 professional sports recordsIt

			 is the sense of Congress that the individual records of athletes achieved while

			 using performance-enhancing drugs should be invalidated.

		10.Sense of congress on

			 other professional sports organizationsIt is the sense of Congress that all

			 professional sports organizations not covered by this Act should adopt testing

			 policies that meet the requirements of the Act.

		

